Filed 3/21/22 SK Trading International v. Superior Court CA1/4
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIRST APPELLATE DISTRICT
                                                  DIVISION FOUR


 SK TRADING INTERNATIONAL
 CO. LTD.,
           Petitioner,
 v.                                                                       A163590
 THE SUPERIOR COURT OF
 SAN FRANCISCO COUNTY,                                                    (City & County of San Francisco
                                                                          Super. Ct. No. CGC-20-584456)
           Respondent;
 THE PEOPLE,
           Real Party in Interest.


          These writ proceedings arise out of an action brought by the People of
the State of California against several oil and gas firms alleging their
participation in a multiyear conspiracy to manipulate the California gasoline
market to the detriment of California consumers. Defendant SK Trading
International Co. LTD (SK Trading), a South Korean corporation, has
petitioned for a writ of mandate to compel the trial court to reverse its order
denying its motion to quash service of the summons for lack of personal
jurisdiction. SK Trading argues that its limited contacts with California are
insufficient to support the court’s exercise of specific personal jurisdiction. We
disagree and shall deny the petition.




                                                                1
                   Factual and Procedural Background
      On May 4, 2020, the Attorney General filed the present action against
petitioner SK Trading, SK Energy Americas, Inc. (SK Energy), a California
Corporation and subsidiary of SK Trading, and Vitol Inc. (Vitol), a Delaware
Corporation. The complaint alleges violations of the Cartwright Act, Business
and Professions Code1 section 16720 et seq., and the Unfair Competition Law,
section 17200 et seq. The complaint generally refers to SK Trading and SK
Energy collectively as the SK defendants or SK. The pleading alleges that SK
Energy “functioned as the California trading arm” of SK Trading, that SK
Energy’s trading was conducted within the “continuous and pervasive control
and supervision” of SK Trading, that SK Trading was “directly involved in
nearly every aspect” of the employment of SK Energy’s head trader, and that
SK Trading “specifically reviewed and approved key decisions to coordinate
certain trading activities with Vitol.”
      The complaint provides the following background information on the
gasoline market in California: “California has vehicle emissions standards
that are more stringent than the rest of the country. Gasoline produced
pursuant to these standards is called California Reformulated Gasoline
Blendstock for Oxygenate Blending (‘CARBOB’). The CARBOB specifications
are unique to California; therefore, gasoline used in neighboring states
generally does not meet CARBOB specification and cannot be used as a
substitute source of supply.”
      Gasoline for physical delivery within a short time frame is bought and
sold on “spot markets.” California has two spot markets, one for delivery in
Northern California and the other for delivery in Southern California. Prices


      1All statutory references are to the Business and Professions Code
unless otherwise noted.


                                          2
on the California spot markets are “usually but not always higher” than
prices on other gasoline markets. Spot market trades in California “are
traded through non-public transactions, sometimes called over-the-counter
(‘OTC’) trades. These OTC transactions do not occur on a centralized open
exchange . . . , so prices on the California spot markets are not immediately
public. Instead, market participants rely on price-reporting services that
report spot market prices from sources that participate in the market, such
as traders, refiners, and brokers. [¶] . . . The Oil Price Information Service,
LLC (‘OPIS’) is the most widely used reporting service in California.” The
Commodity Exchange Act, which governs the spot market trading in
California prohibits a transaction that “is, of the character of, or commonly
known to the trade as, a ‘wash sale’ or ‘accommodation trade’ ” (7 U.S.C.
§ 6c(a)(2)(A)(i)) and prohibits a transaction that “is used to cause any price to
be reported, registered, or recorded that is not a true and bona fide price.”
(7 U.S.C. § 6c(a)(2)(B).) A “wash trade” is defined by defendants as “a
prearranged, round-turn transaction executed to avoid taking a bona fide
position in the market and/or the risk of price competition.”
      The complaint alleges that beginning in late 2014 through 2015,
defendants entered into agreements with each other “to drive up and
manipulate the spot market price for gasoline so that they could realize
windfall profits on these large contracts to deliver gasoline and gasoline
blending components.” The complaint alleges, “The goal of the scheme was
simple: to drive up or stabilize the OPIS-reported price during pricing
windows and to realize supra-competitive profits while limiting bona fide
market risk. [¶] . . . While tactics employed by Vitol and SK during the
scheme varied and were often complex, there were two primary components:
(1) engage in trades that were reported to OPIS for the purpose of inflating



                                        3
the OPIS-published price in the spot Market Report, and (2) execute
facilitating trades to hide or disguise the nature of the scheme, to limit or
eliminate bona fide market risk on the reported trades, and to share profits
with each other.” For example, defendants might complete an initial
transaction during the early trading hours at an inflated price so that OPIS
would report an inflated purchase price to other market participants,
signaling artificially high demand. Then, defendants would conduct a second
trade, which was not reported to OPIS, that was “in the opposite direction of
the OPIS-reported trade. This type of round-trip or round-turn facilitating
trade . . . effectively negated the volume of gasoline purportedly exchanged in
the OPIS-reported trade” and “ensured that no gasoline would actually
change hands as a result of the OPIS- reported trade that inflated the price
reported in the Spot Market Report.” While the prices were artificially high,
defendants were able to reap “extraordinary and supra-competitive profits.”
      The complaint alleges “alliances or joint ventures” between Vitol and
the SK defendants were “a crucial component” to the success of the scheme.
The “alliances or joint ventures” were “not reduced to writing between the
companies” and defendants “took steps not to reveal the nature of these
agreements to other market participants.” “While the so-called ‘joint venture’
agreements were being reached, SK and Vitol engaged in the trading
manipulation described above to benefit their common interest. Therefore,
while it may have appeared to market participants that Vitol and SK were
competitors, in fact the two companies were working together. Despite the
terminology used, the ‘joint ventures’ were effectively a sham or pretext for
cooperation and were a method of engaging in prearranged transactions and
avoiding competition.”




                                        4
      The complaint alleges California consumers paid for defendants’
increased profits through inflated prices at the pump.
      SK Trading moved to quash service of the summons on the ground that
the court lacked personal jurisdiction over it. It argued that the company has
never had a presence in California or conducted business within the state,
and has never exercised control over SK Energy’s day-to-day operations. It
asserted that SK Trading “has never executed a trade of physical gasoline in
California or entered into a futures contract related to the California gasoline
market. It has never entered into a contract to buy or sell physical gasoline or
a futures contract related to the California gasoline market. Nor has it ever
entered into a joint venture or other collaborative arrangement with another
company in California.”
      Evidence of the following undisputed facts was produced in
jurisdictional discovery: In January 2014, SK Trading conducted its “1st Half
2014 Strategic Meeting” at which it set forth a plan to improve SK Energy’s
profits from trading on the spot market in California. The plan encouraged
SK Energy to hire a new trader with California gasoline trading experience
and expertise and called for the promotion of “alliances” or “joint ventures”
between SK Energy and other gas firms. Thereafter, a business plan was
drafted for SK Energy incorporating the strategies previously discussed.
      SK Trading subsequently supported and approved the hiring of former
Vitol trader David Niemann as SK Energy’s new west coast gasoline trader.
SK Trading received background information on potential hires, including
their trading history and likelihood of being recruited. SK Trading organized
the information that SK Energy provided to its personnel committee in
support of its decision to hire Niemann. A SK Trading executive interviewed
Niemann at SK Energy’s headquarters in Houston and provided final



                                       5
approval for his hire. The SK Trading executive then reported to the SK
Trading CEO that he supported hiring Niemann “given his focus on
teamwork, clear views based on more than 20 years of experience in the
[United States West Coast] market, and decent attitudes.” Niemann thought
of SK Trading as his “management” and accused SK Trading of
“micromanaging every little aspect of the finances.”
      Executives of both SK Trading and SK Energy met regularly with Vitol
executives throughout 2014 and 2015. In early 2015, SK Trading’s CEO
reported on a meeting with Vitol’s CEO and Global Distillates Bookleader,
among others, at which they “exchanged opinions on the overall issues of the
oil industry such as oil prices” and “Vitol agreed to make mutual efforts to
develop cooperative projects with SK.” In July 2016, a SK Trading executive
visited Houston to meet with, among others, Vitol’s west coast gasoline
trader. Vitol’s trader informed him that Vitol “has been achieving good
performance record last year and this year through JV [joint venture] with
SK . . . in the USWC market” and that their “JV with Niemann is more
effective and creates higher net profits than any other Regional Book.” The
Vitol trader also advised that “[d]ue to [his] lack of experience, he had quite a
tough time in his first year of trading (year 2014), but along with the super
strong trend of USWC market in 2015, he has continued collaboration with
Niemann through Storage, cargo JV, etc.”
      Throughout the relevant time period, SK Energy submitted a weekly
report to SK Trading. The report included position and valuation information
as well as information on CARBOB trading and the ongoing coordination
with Vitol related to the California market.
      The trial court denied the motion to quash. The court concluded that
SK Trading’s contacts with California supported the court’s exercise of



                                        6
specific personal jurisdiction. The court explained, “Plaintiffs have presented
evidence that . . . [SK Trading] controlled and facilitated key aspects of the
alleged conspiracy. It sought out and maintained a cooperative relationship
with Vitol in California, including meeting with Vitol to discuss California
coordination, while holding the SK Defendants out as competitors to Vitol.
[SK Trading] also played a primary role in the hiring and supervision of
former Vitol trader David Niemann. These connections with California are
more than sufficient. [Citation.] On this record, the court concludes that the
operative facts of the controversy are related to the defendant’s contact with
this state.”
      SK Trading timely commenced these writ proceedings seeking to
overturn the trial court’s order.
                                    Discussion
     1. General Principles of Personal Jurisdiction
      State courts may assert personal jurisdiction over nonresident
defendants served with process only if those defendants have sufficient
“minimum contacts” with the state to ensure that the assertion of jurisdiction
does not violate “traditional notions of fair play and substantial justice.”
(Aquila, Inc. v. Superior Court (2007) 148 Cal.App.4th 556, 568 (Aquila).)
      “Minimum contacts” may support either general (also called “all-
purpose”) jurisdiction or specific (also called “case-linked”) jurisdiction.
(Rivelli v. Hemm (2021) 67 Cal.App.5th 380, 391-392; Aquila, supra, 148
Cal.App.4th at p. 569.) “ ‘[W]here the defendant’s contacts with the forum
state are so “systematic and so continuous as to make it consistent with
traditional notions of fair play and substantial justice to subject the
defendant to the jurisdiction of the forum, even where the cause of action is
unrelated to the contacts,” ’ ” then the exercise of general jurisdiction is



                                         7
proper. (Aquila, supra, 148 Cal.App.4th at p. 569.) “ ‘Specific jurisdiction
results when the defendant’s contacts with the forum state, though not
enough to subject the defendant to the general jurisdiction of the forum, are
sufficient to subject the defendant to suit in the forum on a cause of action
related to or arising out of those contacts.’ ” (Ibid.) In this case, the People do
not contend that general jurisdiction exists, but only that SK Trading’s
contacts with California are sufficient to support specific jurisdiction.
      A court “may exercise specific jurisdiction over a nonresident defendant
only if: (1) ‘the defendant has purposefully availed himself or herself of forum
benefits’ [citation]; (2) ‘the “controversy is related to or ‘arises out of’ [the]
defendant’s contacts with the forum” ’ [citations]; and (3) ‘ “the assertion of
personal jurisdiction would comport with ‘fair play and substantial
justice.’ ” ’ ” (Pavlovich v. Superior Court (2002) 29 Cal.4th 262, 269.)
      “ ‘On review, the question of jurisdiction is, in essence, one of law.
When the facts giving rise to jurisdiction are conflicting, the trial court’s
factual determinations are reviewed for substantial evidence. [Citation.]
Even then, we review independently the trial court’s conclusions as to the
legal significance of the facts. [Citations.] When the jurisdictional facts are
not in dispute, the question of whether the defendant is subject to personal
jurisdiction is purely a legal question that we review de novo.’ ” (Aquila,
supra, 148 Cal.App.4th at p. 568.)
     2. Analysis of Specific Jurisdiction
      Applying the three-part test, the trial court found that (1) SK Trading
purposefully directed its activities at California residents by and through SK
Energy, whose employees made trades on the California spot market and
engaged in business in California on behalf of SK Trading; (2) the People’s
“claims for collusion, market manipulation, and unfair competition are



                                          8
sufficiently related to [SK Trading’s] contacts with California to warrant the
exercise of specific jurisdiction”; and (3) the assertion of jurisdiction in this
case would comport with fair play and substantial justice. 2
      “ ‘The purposeful availment inquiry . . . focuses on the defendant’s
intentionality. [Citation.] This prong is only satisfied when the defendant
purposefully and voluntarily directs his activities toward the forum so that he
should expect, by virtue of the benefit he receives, to be subject to the court’s
jurisdiction based on’ his contacts with the forum.” (Pavlovich v. Superior
Court, supra, 29 Cal.4th at p. 269; see also Burger King Corp. v. Rudzewicz
(1985) 471 U.S. 462, 475 [The “ ‘purposeful availment’ requirement ensures
that a defendant will not be hailed into a jurisdiction solely as a result of
‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts, [citations], or of the ‘unilateral
activity of another party or a third person.’ ”].) SK Trading emphasizes that
when analyzing jurisdiction over a foreign parent corporation, courts “begin[]
with ‘the firm proposition that neither ownership nor control of a subsidiary
corporation by a foreign parent corporation, without more, subjects the
parent to the jurisdiction of the state where the subsidiary does business.’ ”
(BBA Aviation PLC v. Superior Court (2010) 190 Cal.App.4th 421, 430.)
SK Trading’s contacts with California, however, reflect more than passive
investment or ownership of a subsidiary. The record establishes that SK
Trading actively adopted and implemented a plan designed to increase SK
Energy’s profits derived from trading on the California spot markets. SK



      2 SK Trading’s argument that the trial court applied an incorrect legal
standard in determining jurisdiction improperly conflates the first two prongs
of the three-part test. The trial court correctly considered first whether SK
Trading intentionally engaged in economic activity directed at California and
then whether that activity was sufficiently related to the allegation of the
complaint to support specific jurisdiction.


                                         9
Trading actively participated in the hiring and management of SK Energy’s
California trader and facilitated agreements between SK Energy and Vitol
regarding gasoline sales in California. These are not, as SK Trading suggests,
“general management activities common to parent-subsidiary relationships.”
In Sonora Diamond Corp. v. Superior Court (2000) 83 Cal.App.4th 523, 552,
the court emphasized that “[t]he critical acts may be taken directly by the
parent or indirectly through the subsidiary, but in all events must be
attributable to the parent corporation itself. Thus, the theory does not rest on
a finding that the subsidiary is a sham corporation or an agent or
representative of the parent. Rather, the focus is on the acts of the parent
itself.” Here, the record establishes that SK Trading officers personally and
directly participated in making the decisions affecting the California gasoline
market that the People allege violated California law.
      Contrary to petitioner’s argument, the trial court’s reliance on Anglo
Irish Bank Corp., PLC v. Superior Court (2008) 165 Cal.App.4th 969 (Anglo
Irish) was sound. In that case, the court held that plaintiffs could satisfy the
personal availment prong of the specific personal jurisdiction test based on
activities undertaken on behalf of the non-resident defendants, if the
plaintiffs established that the defendant purposefully directed those activities
at the forum state. (Id. at p. 984.) In so holding, the court carefully
distinguished the requirements for specific personal jurisdiction from the
requirements to establish liability or personal jurisdiction based on agency
principles. The court explained, “In our view, reliance on state substantive
law of agency and alter ego to determine the constitutional limits of specific
personal jurisdiction is unnecessary and is an imprecise substitute for the
appropriate jurisdictional question. The proper jurisdictional question is not
whether the defendant can be liable for the acts of another person or entity



                                        10
under state substantive law, but whether the defendant has purposefully
directed its activities at the forum state by causing a separate person or
entity to engage in forum contacts. That constitutional question does not turn
on the specific state law requirements of alter ego or agency, although the
inquiry may be similar in some circumstances.” (Id. at p. 983; see also Empire
Steel Corp. v. Superior Court (1961) 56 Cal.2d 823, 835 [trial court need not
decide whether the parent was the alter ego of its subsidiary where
“jurisdiction over [parent] has been established on the basis of the acts of the
parent itself”].) As the trial court correctly reasoned, under Anglo Irish, it is
sufficient, for purposes of the purposeful availment inquiry, that SK Trading
directed SK Energy “towards California ‘for the purpose of engaging in
economic activity with California residents.’ ”
      As set forth above, specific jurisdiction “requires a showing not only
that the defendant has ‘ “purposefully directed” ’ its activities at the forum
but also that ‘the litigation results from alleged injuries that “arise out of or
relate to” those activities.’ [Citation.] There must be ‘a connection between
the forum and the specific claims at issue.’ [Citation.] ‘If the operative facts of
the allegations of the complaint do not relate to the [nonresident]’s contacts
in this state, then the cause of action does not arise from that contact such
that California courts may exercise specific jurisdiction.’ ” (Rivelli v. Hemm,
supra, 67 Cal.App.5th at p. 399.) “[T]he relatedness requirement is satisfied if
‘there is a substantial nexus or connection between the defendant’s forum
activities and the plaintiff’s claim.” (Snowney v. Harrah’s Entertainment, Inc.
(2005) 35 Cal.4th 1054, 1068; see also Bristol-Myers Squibb Co. v. Superior
Court (2017) 137 S.Ct. 1773, 1781 (Bristol-Myers) [“In order for a court to
exercise specific jurisdiction over a claim, there must be an ‘affiliation
between the forum and the underlying controversy.’ ”]; Ford Motor Co. v.



                                        11
Montana Eighth Jud. Dist. Ct. (2021) 141 S.Ct. 1017, 1026 [“the phrase
‘relate to’ incorporates real limits, as it must to adequately protect defendants
foreign to a forum” but does not require “proof of causation—i.e., proof that
the plaintiff ’s claim came about because of the defendant’s in-state
conduct.”].)3
      Here, the People’s claims arise from SK Trading’s involvement in the
decision-making that was undisputedly directed towards the California
market. While SK Trading may not have directly engaged in specific trades
on the California spot market, the evidence shows that its officers were
directly involved in the formulation of the policies that the complaint alleges
constituted an anticompetitive scheme. As noted above, SK Trading
participated in hiring Niemann as SK Energy’s trader on the California spot



      3 As petitioner notes, in Bristol-Myers, supra, 137 S.Ct. at page 1781,
the Supreme Court disapproved the “sliding-scale” formulation of the
“substantial connection” prong of the specific personal jurisdiction test
previously applied by California courts. The court explained, “Under the
California approach, the strength of the requisite connection between the
forum and the specific claims at issue is relaxed if the defendant has
extensive forum contacts that are unrelated to those claims. Our cases
provide no support for this approach, which resembles a loose and spurious
form of general jurisdiction. For specific jurisdiction, a defendant’s general
connections with the forum are not enough.” (Id. at p. 1781.) The court
reaffirmed that “ ‘specific jurisdiction is confined to adjudication of issues
deriving from, or connected with, the very controversy that establishes
jurisdiction.’ ” (Id. at p. 1780.) This is the test applied by the trial court and
which this court now applies. (See Rivelli v. Hemm, supra, 67 Cal.App.5th at
p. 400 [noting that Bristol-Meyers may have cast doubt upon the California
Supreme Court’s “substantial connection” formulation of relatedness prong in
Snowney v. Harrah’s Entertainment, Inc., supra, 35 Cal.4th 1054 and
assessing relatedness prong “under the assumption that a ‘substantial
connection’ between the claim and the forum contacts satisfies forum-
relatedness only when consistent with a finding that the claim ‘ “arise[s] out
of or relate[s] to” ’ [citation] the forum-related activities”].)

                                       12
markets and it was Niemann who ultimately undertook the challenged
trades. SK Trading encouraged and participated in the formation of the
“alliances” or “joint ventures” between Vitol and SK Energy that the
complaint alleges were “crucial” to the anti-competitive scheme. Although the
meetings between SK Trading executives and Vitol representatives did not
take place in California, the record establishes that the purpose of the
meetings was, at least in part, to discuss and strategize regarding the
California gasoline market.
      The People need not prove the merits of its case during this
jurisdictional stage of the proceedings. (In re Automobile Antitrust Cases I &
II (2005) 135 Cal.App.4th 100, 118.) Whether the arrangements that arose
out of the meetings attended by SK Trading executives were in fact anti-
competitive as the People allege remains to be determined, but those
executives admittedly participated in those discussions and their focus
unquestionably was the California gasoline market. The applicable test is
whether plaintiff has offered substantial evidence “that persuades the trial
court that there is reason to believe that each of the named nonresident
defendants might be linked to the alleged conspiracy . . . . This evidence need
not be strong or conclusive, nor need plaintiffs prove each element of their
causes of action. However, . . . they must provide some evidence allowing the
trial court—as finder of fact on jurisdictional issues—to conclude that these
particular named defendants were involved in the alleged conspiracy.” (Id. at
pp. 118-119.) SK Trading’s involvement reasonably suggests that it may be
linked to the alleged illegal conspiracy.
      The cases cited by SK Trading are factually distinguishable. In Bristol-
Myers Squibb Co. v. Superior Court, supra, 137 S.Ct. at page 1781, the
Supreme Court reversed a determination by the California Supreme Court



                                       13
that failed to identify “any adequate link between the State and the
nonresidents’ claims” for damages arising out of injuries allegedly caused by
a nationally marketed, Bristol-Myers Squibb prescription drug called Plavix.
The court explained, “As noted, the nonresidents were not prescribed Plavix
in California, did not purchase Plavix in California, did not ingest Plavix in
California, and were not injured by Plavix in California. The mere fact that
other plaintiffs were prescribed, obtained, and ingested Plavix in California—
and allegedly sustained the same injuries as did the nonresidents—does not
allow the State to assert specific jurisdiction over the nonresidents’ claims.”
(Ibid.) The court noted that what was missing was “a connection between the
forum and the specific claims at issue.” (Ibid.) Unlike the claims in Bristol-
Myers Squibb, the claims here are brought on behalf of California consumers
for injuries relating to SK Trading’s involvement in activity directed at and
conducted solely in California.
      SK Trading’s reliance on BBA Aviation PLC v. Superior Court, supra,
190 Cal.App.4th 421, is similarly misplaced. In that case, the court held that
a nonresident parent company was not subject to specific jurisdiction on
claims arising out of its subsidiary’s termination of plaintiff’s employment
where there was no evidence that the parent company “was involved in his
employment, let alone his termination.” (Id. at pp. 435-437.) In contrast, as
discussed above, the record here establishes a sufficient connection between
SK Trading’s activity in California and the claims asserted in the complaint.
      Contrary to petitioner’s argument, our decision does not necessarily
conflict with the determination by the federal district court in In re Cal.
Gasoline Spot Mkt. Antitrust Litig. (N.D. Cal., Sept. 29, 2021, No. 20-cv-
03131-JSC) 2021 U.S. Dist. Lexis 187318, that SK Trading is not subject to
personal jurisdiction in California on claims arising out of similar alleged



                                       14
misconduct. The district court held there was no personal jurisdiction based
on agency and ratification theories. As discussed above, and as the court
determined in Anglo Irish, “activities that are undertaken on behalf of a
defendant may be attributed to the defendant for purposes of personal
jurisdiction if the defendant purposefully directed those activities at the
forum state, regardless of the specific requirements of alter ego or agency,
and . . . state law of alter ego and agency does not determine the
constitutional limits to the exercise of specific personal jurisdiction.” (Anglo
Irish, supra, 165 Cal.App.4th at p. 974.) Plaintiff need not establish that SK
Energy was acting as an agent of SK Trading so long as its claims relate to
SK Trading’s own activities directed to the California market.
      To the extent the federal district court concluded that plaintiff failed to
establish a sufficient nexus between SK Trading’s activities and the claims
alleged in the complaint, the court applied an inapt “but for” standard. The
district court explained, “ ‘Plaintiffs have failed to offer evidence that
supports a plausible inference that SK Trading’s actions were the but for
cause of Plaintiffs’ injuries.” (In re Cal. Gasoline Spot Mkt. Antitrust Litig.,
supra, 2021 U.S. Dist. Lexis 187318 at pp. *23-*24.) But such a showing is
not required to establish specific personal jurisdiction. (Snowney v. Harrah’s
Entertainment, Inc., supra, 35 Cal.4th at p. 1068; Ford Motor Co. v. Montana
Eighth Jud. Dist. Court, supra, 141 S.Ct. at p. 1026.) As set forth more fully
above, SK Trading’s activities directed at the California market have a direct
nexus with the anticompetitive conduct alleged in the complaint, which is all
that is necessary.
      In conclusion, plaintiff has met its burden of showing that SK Trading
purposefully engaged in activities that should have led it to reasonably
anticipate being required to defend those activities in California legal



                                        15
proceedings. SK Trading has not established that the assumption of
jurisdiction over it is unfair or unreasonable. The trial court did not err in
denying SK Trading’s motion to quash. Accordingly, the petition for writ of
mandate is denied.

                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




                                       16